Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-7, 9-11 and 19-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12-29-21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

It is noted that claims 11 and 18 recite styrene monomer despite the fact that the claims from which these claims ultimately depend recite that “a main chain and a branched chain consist of the same constitutional unit” and also recite (meth)acrylate units. This is not a contradiction however since the claimed block copolymer is not precluded from having multiple blocks some of which do not necessarily have the same units as a branched chain or non branched chain present.
JCM
7-6-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765